Title: To John Adams from Benjamin Franklin, 16 August 1781
From: Franklin, Benjamin
To: Adams, John



Sir
Passy Augt. 16 1781

I have the honour to inform your Excellency that I yesterday received Dispatches from Congress, refusing for the present, the Dismission I had requested, and ordering me upon an Additional Service, that of being join’d with yourself and Messrs. Jay, H. Lawrence and T. Jefferson, in Negociations for Peace. I would send you a Copy of the Commission, and of another which authorizes us to accept of the Mediation of the Emperor, and the Empress of Russia, but that I suppose you may have them in the enclosed Packet. I shall be glad to learn from your Excellency what Steps have already been taken in this important Business.
With great Regard, I have the honour to be, Sir, Your Excellency’s most obedient and most humble Servant

B. Franklin


